      Case 2:19-cr-01415-DGC Document 15 Filed 02/21/20 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
 5   ELISSE LAROUCHE,
     California State Bar #308533
 6   Asst. Federal Public Defender
 7
     Attorney for Defendant
     Elisse_Larouche@fd.org
 8
                      IN THE UNITED STATES DISTRICT COURT
 9
                                  DISTRICT OF ARIZONA
10
11   United States of America,                         No. CR-19-1415-PHX-DGC
12                 Plaintiff,                      MOTION TO CONTINUE TRIAL
                                                              and
13         vs.                                     MOTION TO EXTEND PRETRIAL
                                                       MOTION DEADLINE
14   Joseph Benedict Melone,
                                                             (Second Request)
15                 Defendant
16
17                Defendant, through undersigned counsel, respectfully requests that
18   this Court extend the time for filing of pretrial motions for a period of at least sixty
19   (60) days from the current date of March 3, 2020. In addition, defendant requests
20   that the Court continue the trial date for a period of at least sixty (60) days from the
21   current date of April 14, 2020. Additional time will be necessary for defense
22   counsel to review the discovery, investigate the case, engage in plea negotiations,
23   prepare for trial, and render the effective assistance of counsel to the defendant.
24                Defendant further requests that any subpoenas previously issued and
25
     served in this matter remain in effect and the party who served the subpoena should
26
     advise the witnesses of the new trial date.
27
28
      Case 2:19-cr-01415-DGC Document 15 Filed 02/21/20 Page 2 of 2




 1               Defense counsel has contacted Assistant United States Attorney Todd

 2   Allison of the contents of this motion and the government has no objection to the
 3   requested continuances.
 4               Excludable delay under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv) may
 5   result from this motion or from an order based thereon.
 6               Respectfully submitted: February 21, 2020.
 7
                                     JON M. SANDS
 8                                   Federal Public Defender
 9
                                      s/Elisse Larouche
10
                                     ELISSE LAROUCHE
11                                   Asst. Federal Public Defender
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
